           Case 2:21-cv-01004-KJM-AC Document 18 Filed 07/30/21 Page 1 of 2



1
2
3
4
5
6
7
8
9
                           UNITED STATES DISTRICT COURT
10
       EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
11
12
13   Echoe Camacho, and by and through             Case No. 2:21-cv-01004-KJM-AC
     her, T.C., her minor child,
14
15   Individually and on behalf of all others      ORDER GRANTING
     similarly situated,                           STIPULATION TO EXTEND
16                                                 TIME TO RESPOND TO INITIAL
                         Plaintiff,                COMPLAINT
17
           v.
18
19
     NEC Networks, LLC d/b/a CaptureRx
20
     and Rite Aid Corporation,
21
                           Defendant.              Complaint Filed: June 4, 2021
22
                                                   Trial Date: TBD
23
24
25
26
27
28

                ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
           Case 2:21-cv-01004-KJM-AC Document 18 Filed 07/30/21 Page 2 of 2



1          Pursuant to the parties’ stipulation, and for good cause shown, it is
2    HEREBY ORDERED that Defendants NEC Networks, LLC d/b/a CaptureRx and
3    Rite Aid Corporation’s time to answer, move or otherwise respond to Plaintiffs’
4    Complaint is extended up to and including August 31, 2021.
5          IT IS SO ORDERED.
6    DATED: July 30, 2021.
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 1
                                       CERTIFICATE OF SERVICE
